Citation Nr: 1517252	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for acquired psychiatric disorder, to include anxiety and depression, and to include as secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran perfected timely appeals of these issues.

In August 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file.

The issue of entitlement to service connection for acquired psychiatric disorder, to include anxiety and depression, and to include as secondary to bilateral hearing loss and tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the November 2011 VA examination, the audiologist determined that the Veteran currently had tinnitus and bilateral sensorineural hearing loss.

2.  At the November 2011 VA examination, the audiologist determined that the use of the Veteran's speech recognition scores of 80 percent in each ear was appropriate.  While the audiologist found that the Veteran's puretone test scores were not reliable, the audiologist did not make this same finding for the Veteran's speech recognition scores.  Using these speech recognition scores, the Veteran has bilateral hearing loss in accordance with VA regulations (38 C.F.R. § 3.385).

3.  At his August 2014 Board hearing, the Veteran reported excessive noise exposure from in-service firing range practice with machine guns and without hearing protection.  The Veteran denied any post-service excessive noise exposure.

4.  The Veteran's DD-214 Form documents that he was awarded the Sharpshooter M16 and Marksmen Grenade.

5.  In May 2011, the Veteran's treating VA audiologist determined that the Veteran's currently diagnosed tinnitus and bilateral hearing loss were at least as likely as not (50/50 probability) caused by or result of military noise exposure.  The audiologist based this opinion on a physical examination of the Veteran, on the Veteran's correctly reported medical history of noise exposure from machine guns, and on the configuration of the Veteran's hearing loss.

6.  The Veteran was afforded a VA audiological examination in November 2011, in which the VA examiner could not provide a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation.

7.  The November 2011 VA examiner did not provide a medical opinion on whether the Veteran's tinnitus was directly related to or incurred during his active military service.  

8.  In giving the Veteran the benefit of the doubt and in finding the evidence to be in equipoise, the Board finds that the Veteran's current bilateral hearing loss is shown to be etiologically related to his active military service.

9.  In giving the Veteran the benefit of the doubt and in finding the evidence to be in equipoise, the Board finds that the Veteran's current tinnitus is shown to be etiologically related to his active military service.
CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


ORDER

The claim of entitlement to service connection for bilateral sensorineural hearing loss is granted.

The claim of entitlement to service connection for tinnitus is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining acquired psychiatric disorder claim can be properly adjudicated.   

Initially, the most recent VA treatment records in the claims file are dated from October 2011 from the Mountain Home/Johnson City VA Medical Center (VAMC) in Mountain Home, Tennessee.  As the claim is being remanded for an examination, upon remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the Veteran is (now) service-connected for bilateral hearing loss and tinnitus.  At his August 2014 Board hearing, the Veteran testified that his acquired psychiatric disorder was due to or aggravated by his bilateral hearing loss and tinnitus.  A VA treatment record dated in April 2011 diagnoses the Veteran with chronic depression.  To date, the Veteran has not been afforded a VA examination and medical opinion to determine the nature and etiology of his acquired psychiatric disorder.  Therefore, the Board finds that a VA examination and medical opinion is required to determine the nature and etiology of the acquired psychiatric disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent outpatient treatment records from the Mountain Home/Johnson City VAMC in Mountain Home, Tennessee, since October 2011 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, schedule the Veteran for an appropriate VA psychiatric examination to ascertain the etiology of his current acquired psychiatric disorder, to include anxiety and depression.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current acquired psychiatric disorder was caused by his service-connected bilateral hearing loss and/or tinnitus?  

b) Is it at least as likely as not that the Veteran's current acquired psychiatric disorder was aggravated (permanently worsened beyond the normal progression) by his service-connected bilateral hearing loss and/or tinnitus?

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After the above actions have been completed, readjudicate the Veteran's acquired psychiatric disorder claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


